Citation Nr: 1015619	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  05-03 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for heart disease, 
claimed as cardiac transplantation, as secondary to service 
connected diabetes mellitus.

2. Entitlement to service connection for erectile 
dysfunction, claimed as impotence, as secondary to service 
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from December 
1967 to August 1976.  He also has unverified service in the 
Army Reserves and the New Mexico Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In November 2005, the Veteran appeared at a hearing before a 
Decision Review Officer.  Notes of the hearing are in the 
record.

In October 2007, the claim for erectile dysfunction was 
remanded by the Board the case to the RO for additional 
development.  Specifically, the Board requested medical 
records be obtained and the Veteran undergo a VA examination.  
The records have been obtained and the Board has received a 
VA examination in compliance with 38 C.F.R. § 3.159(c) (4), 
that is, sufficient competent medical evidence to make a 
fully informed decision on the claim.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The service connection for heart disease (claimed as cardiac 
transplantation), as secondary to service-connected diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

Erectile dysfunction is related to the Veteran's service- 
connected diabetes mellitus, type II.  



CONCLUSION OF LAW

Erectile dysfunction is related to service connected disease 
or injury.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2003, January 2005, and March 2006.  
The notice included the type of evidence needed to 
substantiate the underlying claims of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  The notice 
also advised that secondary service connection may be found 
where a service-connected disability aggravates another 
condition.

The Veteran was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473, 484-86 (2006) (notice of the elements of the 
claim); and of Allen v. Brown, 7 Vet. App. 439 (1995) 
(service connection may be granted for service-connected 
disability aggravating another condition). Further VCAA 
notice is not required.

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claims were 
readjudicated as evidenced by the supplemental statements of 
the case, dated in August 2009 and December 2009.  Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records, records from private medical 
caregivers, and afforded the Veteran VA examinations in July 
2003, January 2006, and July 2003, and a hearing before the 
DRO in November 2005.  

In light of the favorable disposition, that is, the granting 
of service connection for erectile dysfunction, the only 
matter resolved in this decision, further discussion here of 
compliance with the VCAA with regard to the claim of service 
connection for erectile dysfunction is not necessary.

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A.§ 1110, 38 C.F.R. § 3.303.

The term "disability" in 38 U.S.C.A. § 1110 means impairment 
of earning capacity due to disease, injury, or defect, rather 
than to the disease, injury, or defect itself.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 3 8 C.F.R. § 3.310(a).  Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en 
banc).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 
431 (2006).

Secondary service connection may also be warranted for 
disability proximately due to or the result of a service 
connected disorder and where aggravation of a nonservice 
connected disorder is proximately due to or the result of a 
service- connected disability. 38 C.F.R. § 3.310(a).  
Secondary service connection requires (1) evidence of a 
current disability; (2) evidence of a service connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Factual background

In July 2002, the Veteran had massive heart attack followed 
in August 2002 with a heart transplant.  While being treated 
for the heart attack, it was also discovered that he suffered 
diabetes mellitus, Type II (diabetes).  The RO has granted 
service connection on a presumptive basis for diabetes with 
herbicide exposure, rating it 20 percent. The Veteran 
subsequently filed a claim that his current erectile 
dysfunction, claimed as impotence, was secondary to diabetes

A January 2003 VA examination never addressed the issue of 
erectile dysfunction, that is, did not state whether the 
Veteran had or claimed to have erectile dysfunction.  The 
examination did address other residuals of diabetes such as 
diabetic retinopathy.

At a July 2006 VA examination, the Veteran placed the onset 
for his erectile dysfunction to 1999 but never discussed the 
problem with his doctor.  After being diagnosed with diabetes 
in 2002, he was placed on non-insulin medication to control 
the diabetes.  He has also been told he has an enlarged 
prostate.  His only other genitourinary symptom consisted of 
nocturia with 3 voidings a night.  The examiner found 
everything normal upon examination.  The diagnosis was 
erectile dysfunction without any occupational or daily 
activity effect.  The examiner concluded the erectile 
dysfunction is not caused by or the result of the diabetes.  
The diabetes at that time was only three years in duration 
and was mild and easily controlled.  In the examiner's 
opinion, it was highly unlikely the Veteran had diabetes at 
the time of the onset of erectile dysfunction.  The examiner 
did not address the issue whether the diabetes aggravated the 
erectile dysfunction.

In November 2006, the Veteran's regular caregivers at VA 
prescribed medication for the erectile dysfunction.

In July 2009, the Veteran underwent a third VA examination 
where he reported the onset of erectile dysfunction to 2003 
and has been on medication for erectile dysfunction since 
2007.  After an examination that did not find any other 
abnormalities other than the Veteran's cardiovascular 
disease, the examiner concluded that the most likely cause 
for the erectile dysfunction was diabetic neuropathy.  Thus, 
the erectile dysfunction was at least as likely as not (50/50 
probability) caused by or a result of the diabetes.

In a November 2009 addendum, the examiner from the July 2009 
examination discussed the different conclusions between the 
January 2006 VA examination and the July 2009 examination.  
The Veteran gave two different dates for the onset for his 
erectile dysfunction.  At the earlier examination, he 
reported 1999 as the date of onset but more recently he 
reported 2003 as the onset of his disability.  If the later 
date was correct, then the examiner stated his opinion was 
unchanged, that is, diabetes caused the erectile dysfunction.  
On the other hand, if the onset began in 1999, then the 
erectile dysfunction has most likely been aggravated by 
diabetes.  The examiner noted the Veteran was not on 
medication for erectile dysfunction at the time of the 
earlier VA examination in January 2006 and had started on the 
medication in June 2007.  

The examiner concluded that diabetes is known to cause 
worsening of neural functioning, leading to erectile 
dysfunction.  He also explained that severe cardiovascular 
disease is also a known contributor to erectile dysfunction.

Analysis

There is evidence that supports and evidence that opposes the 
conclusion that the Veteran's service connected diabetes 
caused or contributed to his erectile dysfunction.  In 
opposition is the opinion from the January 2006 VA examiner 
who opined that the onset of diabetes occurred after the 
onset of erectile dysfunction and therefore did not cause the 
erectile dysfunction.  That opinion did not address whether 
the diabetes aggravated or worsen the erectile dysfunction.

On the other hand, the July 2009 VA examiner concluded it did 
not matter when the diabetes began in relation to the 
erectile dysfunction because it is a known contributor to 
erectile dysfunction.  If the diabetes predated the erectile 
dysfunction, it helped cause the erectile dysfunction.  If 
the diabetes began after the onset of erectile dysfunction, 
then the diabetes aggravated the condition as evidence by the 
fact that the Veteran now requires medication for treatment.  

While the Board could find the evidence weighs equally in 
favor of and against the claim that the Veteran's diabetes 
caused the erectile dysfunction, and therefore resolve the 
issue in the Veteran's favor, 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102, the only medical evidence addressing whether the 
diabetes aggravated the erectile dysfunction is in favor of 
the claim.  Stated another way, since the July 2009 VA 
examiner concluded the diabetes more likely than not 
aggravated the erectile dysfunction disorder and there is no 
evidence to the contrary, service connection for erectile 
dysfunction, secondary to diabetes mellitus is warranted. 


ORDER

Service connection for erectile dysfunction, claimed as 
impotence, as secondary to service-connected diabetes 
mellitus, is granted, subject to the rules and payment of 
monetary benefits. 


REMAND

The Veteran filed a claim for direct service connection for 
heart disease in August 2002.  The RO also granted service 
connection on a presumptive basis for diabetes mellitus type 
II with herbicide exposure, rating it 20 percent.  In April 
2003, the Veteran submitted a statement claiming that several 
conditions, including heart disease, were secondary to 
diabetes.  The RO has denied service connection for heart 
failure on a direct incurrence basis and as secondary to 
diabetes. 

The Veteran, in July 2002, received a heart transplant but 
when this case first came before the Board, the records from 
the Salt Lake City VAHCS facility for treatment of the 
Veteran's heart disease, including the heart transplant, were 
not part of the claims file.  As such records could be 
pertinent to the Veteran's claims and are constructively of 
record, the Board in October 2007 remanded the case 
requesting that the Salt Lake City VAHCS treatment records, 
including inpatient records, be obtained before adjudication 
by the Board.  See Dunn v. West, 11 Vet. App. 462 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that 
VA treatment records are considered to be constructively 
contained in claims folder and must be obtained before a 
final decision is rendered).

The RO did obtain the Salt Lake City VAHCS treatment records 
which revealed that the Veteran was hospitalized at the Salt 
Lake City VAHCS until a heart became available.  At that 
point, he was transferred to the University of Utah Hospital 
for the actual transplant and initial post- surgical 
hospitalization.  He then returned to Salt Lake City VAHCS.  
The records from the University of Utah are not part of the 
Salt Lake City VAHCS treatment records and the Board believes 
the records should be obtained. 

In the remand in October 2007, the Board further noted that 
the claims file indicated that the Veteran started receiving 
Social Security disability benefits in 2002 after his massive 
heart attack and heart transplant and requested the RO to 
obtain these records.  The RO obtained records from the 
Social Security Administration in December 2007.  These 
records, however, do not appear to contain any administrative 
records but only contain the Administration's copies of 
medical records.  It is unclear whether the RO only obtained 
medical records and excluded the administrative records, 
adjudications, and determinations by the Social Security 
Administration or the Social Security Administration had not 
made any administrative adjudications by December 2007.  

The complete medical and administrative records related to 
the Veteran's Social Security Administration disability 
compensation benefits claim are potentially important to the 
Veteran's current claims before the Board, in that they may 
provide a basis for entitlement to service connection.  On 
remand, the RO should make arrangements to obtain these 
missing Social Security Administration records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).

The Board also found that a July 2003 VA heart examination 
was inadequate for purposes of properly evaluating the 
etiology of the Veteran's heart condition.  Although the 
report contains a diagnosis of "S/P Large Anterio-lateral MI 
July 2002, not due to diabetes mellitus," it lacks any 
rationale for this opinion. Furthermore, secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service- connected 
disorder).  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995). 

For these reasons, the Board requested a VA examination that 
include an opinion addressing whether the heart disability at 
issue were caused or aggravated by the Veteran's diabetes.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006) (a VA 
examination is required when the evidence indicates a current 
disability may be associated with an in-service disease, 
injury, or event).  In the remand, the Board asked the 
examiner if, as to the Veteran's heart disease, is it at 
least as likely as not (i.e., 50 percent or greater 
probability) that any heart disease that is currently present 
was caused or aggravated by the Veteran's service-connected 
diabetes mellitus.

The second VA examination occurred in July 2009.  The 
examiner concluded the heart disability was less likely than 
not caused by the diabetes.  The examiner stated as a 
rationale: "clinical experience and rationale as noted.  
Event resulting in cardiac transplant occurred prior to the 
[diabetes mellitus] onset, diabetes has been very well 
controlled since onset."

The examiner has not issued a report which the Board finds is 
in compliance with 38 C.F.R. § 3.159(c) (4), that is, 
sufficient competent medical evidence to make a fully 
informed decision on the claim.  First, the July 2009 report 
the opinion is based on "clinical experience" without 
further explaining the medical principles or further 
explaining how clinical experience formed the opinion.  It 
contains the same deficiency as the first VA examination in 
July 2003.

Second, the Board finds the opinion is based upon a 
conclusion that the Veteran's cardiac disability pre-existed 
the Veterans diabetes.  The examiner never explained how he 
came to this conclusion as the evidence indicates that when 
the Veteran had his massive heart attack in July 2002, his 
health care providers discovered he also had diabetes.  
Stated another way, there is no evidence or explanation as to 
which condition had its onset first since both conditions 
were diagnosed essentially at the same time.  

As the requested development has not been completed, and as 
the Veteran wishes to continue his appeal, the case must be 
returned to comply with the Board's prior remand directives 
concerning a VA examination.  The Court has held that a 
remand by the Board confers on the Veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, the Board notes that there are VA outpatient records 
from the Veteran's transplant in August 2002 until June 2004.  
There are no VA records for the period from June 2004 to 
December 2009.  The RO should obtain the records for this 
period.

Accordingly, the case is REMANDED for the following action:

1. Obtain the records of VA between June 
2004 and November 2006.  The RO should 
make inquires at all VA medical facilities 
that have treated the Veteran which 
includes, Albuquerque, New Mexico, Salt 
Lake City, Utah, and Amarillo, Texas.  
Updated records since December 2009 should 
also be obtained.

2. Obtain the records of the Social 
Security Administration since December 
2007 and for all administrative 
adjudications, reports, and determinations 
concerning the Veteran.

3. Ask the Veteran to either submit or 
authorize VA to obtain the private medical 
records of the University of Utah.  Notify 
the Veteran of negative results in 
accordance with 38 C.F.R. § 3.159(e).  

4. Afford the Veteran a VA examination to 
determine the nature and etiology of the 
Veteran's claimed disability of heart 
disease (claimed as cardiac 
transplantation).  The examiner should 
provide answers to the following 
questions:

a. When did the onset of the heart disease 
leading to the cardiac transplantation and 
the onset of the diabetes respectively 
occur?  If this is not possible, the 
examiner should state as such with an 
explanation why the determination cannot 
be made.

b. As to heart disease, is it at least as 
likely as not (i.e., 50 percent or greater 
probability) that any heart disease that 
is currently present was caused or 
aggravated by the Veteran's service-
connected diabetes mellitus.

c. If possible, the examiner should 
indicate the date of onset of the 
aggravation, and if this is not possible, 
the examiner should state as such with an 
explanation.

Any further evidence received as a result 
of development shall also be considered by 
the examiner.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of as it 
is to find against it.

Also the term "aggravation" means a 
permanent increase in severity, that is, a 
worsening of the underlying condition not 
due to the natural progress of the 
disorder as contrasted to a worsening of 
symptoms.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

The claims folder and a copy of this 
remand must be made available to the 
examiner for review.  The examiner should 
indicate in his/her report that these 
records and the remand were reviewed.  

5. After the above development is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


